Citation Nr: 0936555	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-10 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for optic neuritis, 
right eye.

2.  Entitlement to service connection for a right arm 
disorder.

3.  Entitlement to service connection for degenerative joint 
disease of the right shoulder.

4.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the right hip.

5.  Entitlement to an initial, compensable evaluation for 
arthritis of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1945 to March 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

The issues of entitlement to service connection for a right 
arm disorder and right shoulder disorder, as well as an 
initial, compensable evaluation for arthritis of the right 
knee and an evaluation in excess of 10 percent for arthritis 
of the right hip, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's optic neuritis, right eye, is attributable to 
service.


CONCLUSION OF LAW

Optic neuritis, right eye, was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a) (2008).  

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
appellant's claim is being granted.  As such, any 
deficiencies with regard to VCAA are harmless and non-
prejudicial.


II. Service Connection 

In this case, the Veteran claims that he has a disorder of 
the right eye (optic neuritis) as a result of an accident 
during his period of active service.  According to the 
Veteran, he attempted to hitch a ride on a 2 1/2 ton truck, 
just after the end of World War II, in 1946.  He stated that 
the driver, assuming that the Veteran was already in the 
truck, sped away, throwing the Veteran out of the back while 
traveling at a high speed.  He further stated that he landed 
on his right side, then tumbled down into a ditch and became 
entangled in barbed wire.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  The 
United States Court of Appeals for Veterans Claims (Court) 
held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

At the outset, the Board notes that the Veteran has been 
diagnosed with optic neuritis, right eye.  See VA examination 
report, July 2005.  Thus, element (1) of Hickson has been 
satisfied, in that the Veteran has demonstrated that he has a 
current diagnosis.  

In this case, the Veteran's service treatment records were 
likely destroyed in a fire, and are unavailable for review.  
See Notice, October 2001.  However, a February 1947 
separation examination was negative for any eye disorder.  An 
October 1949 application for hospital care noted that the 
Veteran fell from a truck on the morning of October 27 of 
that year.  Following the incident, he reported pain in his 
right ankle.  See Application for Hospital Treatment or 
Domiciliary Care, October 28, 1949.

In May 2005, the Veteran's optometrist submitted a statement 
in which he noted that the Veteran's prognosis for vision 
recovery was poor, due to damage of the optic nerve, which 
was irreparable.  See Statement, May 25, 2005.  

The Veteran was afforded a VA examination in July 2005.  At 
that time, he reported decreased vision in the right eye for 
several years.  The Veteran related the details of his 
claimed in-service accident, in which he was thrown from a 
truck and landed on his right side.  He further reported 
contusions and swelling on the right side of his face and 
head, eventually followed by headaches, as a result of the 
accident.  The examiner noted a past history of cataract 
extraction 20 years prior, a detached retina, scleral buckle 
placement, and a recent episode of high eye pressure 
requiring a shunt.  On examination, visual acuity was 20/400 
in the right eye with no improvement with correction.  

The examiner diagnosed the Veteran with optic neuritis, right 
eye, as a result of damage to the optic nerve.  While the 
examiner noted that it was difficult to determine the 
etiology of the Veteran's disability, his traumatic injury in 
1946 was a likely cause.  He stated that it was well known 
that trauma can result in direct injury to the nerve at the 
time of trauma, which can lead to decrease in vision, as well 
as damage to the eye structures, which can lead to glaucoma 
in the future.  The examiner further noted that glaucoma with 
uncontrolled pressures can also lead to optic nerve damage, 
and that it was not uncommon for those who suffer trauma in 
one eye, and lose vision in that eye, to go several years 
without realizing the extent of the damage (when further 
problems develop).  The examiner stated that another likely 
cause was an anterior chamber intraocular lens, which can 
lead to uveitis glaucoma hyphema syndrome, causing very high 
eye pressure.  However, individuals who undergo high pressure 
spikes to anterior chamber lenses develop a type of glaucoma 
that becomes chronic.  Ultimately, the examiner opined that 
the Veteran's disability was most likely caused by a 
combination of these two factors.

Following this opinion, the Veteran's claim was denied by the 
RO in an August 2005 rating decision.  According to the RO, 
in the absence of evidence that the Veteran sustained trauma 
to the head or right eye during his period of active service, 
his claim must be denied.

A January 2008 statement from the Veteran's private 
optometrist stated that the Veteran was a former patient, and 
that he operated on the Veteran's eye on two occasions.  The 
examiner opined that the Veteran's right eye disorder was 
most likely related to the Veteran's in-service accident.

As to the Veteran's assertions that his claimed disorder is 
causally related to an undocumented, in-service accident, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that lay evidence is one type of 
evidence that must be considered, and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency (a legal concept determining whether testimony may 
be heard and considered) and credibility (a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted)).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  

In this case, the Veteran can attest to factual matters of 
which he had first-hand knowledge, such as in-service 
accident.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  As such, the Veteran's statements regarding the 
details of his in-service accident are competent, and must be 
given proper weight due to the lack of service treatment 
records.  

Therefore, following a review of the Veteran's statements 
regarding the circumstances of his in-service accident, 
coupled with the opinion of the July 2005 VA examiner, who 
stated that the Veteran's traumatic injury in 1946 was a 
likely factor in the development of optic neuritis, as well 
as the January 2008 statement from his private provider, the 
Board has determined that the evidence warrants an 
entitlement of service connection for optic neuritis of the 
right eye.  The Veteran's lay evidence provides competent 
evidence of an in-service accident, and private and VA 
opinions have linked his current disorder to that accident.  
The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  Accordingly, the Veteran's claim for service 
connection is granted.



ORDER

Entitlement to service connection for optic neuritis, right 
eye, is granted.


REMAND

The Board has determined that additional development is 
necessary to ensure compliance with VA's duties to assist the 
Veteran in the development of his claim.  

A June 2009 supplemental statement of the case noted that VA 
medical records from August 2008 forward were reviewed, 
electronically.  According to the RO, these records contained 
a record of current treatment for, in pertinent part, a right 
arm disorder.  However, these records were not associated 
with the Veteran's claims file.  Because these records may 
have also included treatment for a right shoulder disorder, 
or the Veteran's service-connected hip disability, these 
records should be associated with the Veteran's claims file.

Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the Secretary 
and the Board and should be included in the record").  As 
records in the possession of the VA are deemed to be 
constructively of record, they must be obtained.  Id.

The RO/AMC should request all treatment records from the 
Indianapolis VAMC from April 2005 through the present.

Further, while the Veteran has been afforded VA orthopedic 
examinations, in connection with his service-connected right 
knee disability, he has not been provided range of motion 
testing.  As such, the Board is unable to properly rate the 
Veteran's disability as per the Diagnostic Codes.

As such, the "duty to assist" also requires a "thorough 
and contemporaneous medical examination" that is sufficient 
to ascertain the current level of disability, and accounts 
for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

On remand, the Veteran should be afforded an additional VA 
examination to ascertain the current nature and extent his 
currently service-connected right knee disability.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should request all 
treatment records from the Indianapolis 
VAMC from April 2005 through the present.  
If any of the pertinent records are not 
available, or if the search for the 
records yields negative results, that fact 
should clearly be documented in the claims 
file.  

2.  Following the receipt of the records 
requested in paragraph 1 above, if 
available, the RO/AMC should make 
arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded a VA examination or examinations 
in the appropriate specialty or 
specialties in order to ascertain the 
current nature and extent of the Veteran's 
service-connected right knee (include 
right leg other than the right hip) 
disability.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims folder 
must be made available to the examiner for 
review, and the examiner must indicate 
whether such a review was performed.  

3.  Following all development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After the Veteran has 
had an adequate opportunity to respond, 
the appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


